          Case 20-35740 Document 460 Filed in TXSB on 03/26/21 Page 1 of 2
                                       Electronic Appearance Sheet


Gerrard Uzzi, Milbank LLP
Client(s): Ad Hoc Committee of Term B Lenders

Benjamin Wallen, Milbank LLP
Client(s): Ad Hoc Committee of Term B Lenders

Benjamin Wallen, Pachulski Stang Ziehl & Jones LLP
Client(s): Ad Hoc Committee of Term B Lenders

Andrew Layden, Baker Hostetler LLP
Client(s): Special Counsel to Arbitration Debtors

Arsalan Muhammad, Haynes and Boone, LLP
Client(s): Seadrill Limited and Seadrill Management Ltd

Paul Zumbro, Cravath, Swaine and Moore LLP
Client(s): Seadrill Limited and Seadrill Management Ltd

George Zobitz, Cravath, Swaine & Moore LLP
Client(s): Seadrill Limited and Seadrill Management Ltd

Lauren Moskowitz, Cravath, Swaine & Moore LLP
Client(s): Seadrill Limited and Seadrill Management Ltd

Paul Goodwine, Looper Goodwine PC
Client(s): Seadrill Limited and Seadrill Management Ltd

Justin Bernbrock, Sheppard Mullin Richter & Hampton LLP
Client(s): Debtors (Conflicts Counsel)

Genevieve M. Graham, Jackson Walker LLP
Client(s): Debtors

Charles Beckham, Jr., Haynes and Boone, LLP
Client(s): Seadrill Limited and Seadrill Management Ltd

Justin R. Bernbrock, Sheppard Mullin
Client(s): Debtors

Lawrence Larose, Sheppard Mullin
Client(s): Debtors

Jennifer Nassiri, Sheppard Mullin
Client(s): Debtors

Robert B. McLellarn, Sheppard Mullin
Client(s): Debtors



Page 1 of 2
          Case 20-35740 Document 460 Filed in TXSB on 03/26/21 Page 2 of 2
                                            Electronic Appearance Sheet


Maja Zerjal Fink, Arnold & Porter
Client(s): TLB Agent

Aaron SMith, Locke Lord LLP
Client(s): The Official Committee of Unsecured Creditors

Brian Schartz, Kirkland & Ellis LLP
Client(s): Debtors

Jennifer Nassiri, Sheppard Mullin
Client(s): Conflicts counsel to Debtor

Benjamin Kadden, Lugenbuhl
Client(s): Seadrill Partners, LLC, et al.

Coleman Torrans, Lugenbuhl Wheaton Peck Rankin and Hubbard
Client(s): Seadrill Partners LLC

Bradley Knapp, Locke Lord LLP
Client(s): Official Committee of Unsecured Creditors

philip eisenberg, locke lord llp
Client(s): Official Unsecured Creditors Committee for Seadrill Partners

Christopher Hayes, Kirkland & Ellis LLP
Client(s): Debtors

Matthew D. Cavenaugh, Jackson Walker LLP
Client(s): Debtors




Page 2 of 2
